          Case 2:19-cv-02181-JCM-NJK Document 22 Filed 06/29/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   RUTH QUIMBY,
                                                          Case No.: 2:19-cv-02181-JCM-NJK
 8          Plaintiff(s),
                                                                        ORDER
 9   v.
                                                                  (Docket Nos. 20, 21)
10   PINNACLE HEAVY HAUL, INC.,
11          Defendant(s).
12         Pending before the Court are Plaintiff’s motions to enlarge time for service for Defendant
13 Michael Stevens. Docket Nos. 20, 21. Plaintiff requests an additional 60 days to complete service
14 on Defendant. Docket No. 21 at 1, 9.
15         For good cause shown, the Court GRANTS in part Plaintiff’s motion. Docket No. 21.
16 Plaintiff must perfect service on Defendant Michael Stevens no later than July 29, 2020. Further,
17 the Court DENIES the motion at Docket No. 20 as moot.
18         IT IS SO ORDERED.
19         Dated: June 29, 2020
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
